UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6624



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SIDIKE CONDE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
99-262-S, CA-01-830-S)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidike Conde, Appellant Pro Se. Harvey Eisenburg, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sidike Conde seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and his motion for reconsideration.    We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Conde, Nos. CR-99-262-S; CA-01-830-S (D. Md. filed March 19, 2001,

entered March 20, 2001; filed March 30, 2001, entered April 2,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2